Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s response filed 09/02/20 in reply to the Office action of 06/03/2021 has been entered. Claims 6, 8, 12 and 19 are amended. Claims 1-20 are pending. 

Withdrawn Objections/Rejections
The 112(a) rejection regarding written description to claim 6  and 112(b) rejection to all the claims have been withdrawn in view of Applicant’s amendment and/or arguments.
 All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims. 
Objections
At claim 8, Applicant has deleted “in Table 1” but not the term “listed”. This appears to be a typographical error. It is suggested that “listed” be deleted.

Claim Rejections - 35 USC § 112
Claim 8 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In the response filed 09/02/2021, Applicant’s argument and amendment to the claim do not address the rejection regarding the genus of converted corn plants having “the phenotypic characteristics of the corn line MFF7398” which broadly encompasses corn plants having one or more phenotypic characteristics of the corn line MFF7398, but Not all of the morphological and physiological characteristics of the corn line MFF7398. The specification describes the corn line MFF7398 by the combination of all of the morphological and physiological characteristics of the corn line MFF7398 as described in the specification together with the deposit of the seed to be made. The specification has not described a representative species of converted corn plants having one or more phenotypic characteristics of the corn line MFF7398 of the genus claimed. The claimed converted corn plants not having all of the morphological and physiological characteristics of the corn line MFF7398 are not described in the specification. Furthermore, the specification fails to describe structural features common to members of the claimed genus of converted corn plants. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.


Remarks
Claims 1-7 and 9-20 are allowable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662